UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 28th, 2011 Item 1: Schedule of Investments Vanguard Wellington Fund Schedule of Investments As of February 28, 2011 Market Value Shares ($000) Common Stocks (66.9%) Consumer Discretionary (6.1%) Comcast Corp. Class A 24,202,400 623,454 News Corp. Class A 26,989,500 468,808 Staples Inc. 20,596,600 438,707 Time Warner Inc. 8,491,000 324,356 Johnson Controls Inc. 7,532,600 307,330 Honda Motor Co. Ltd. ADR 5,451,500 238,176 * Ford Motor Co. 15,767,260 237,297 Target Corp. 4,292,400 225,566 Lowe's Cos. Inc. 8,336,400 218,164 Home Depot Inc. 5,687,800 213,122 * Daimler AG 1,357,280 95,918 Omnicom Group Inc. 1,582,300 80,539 Consumer Staples (4.2%) Philip Morris International Inc. 8,086,600 507,677 PepsiCo Inc. 7,504,900 475,961 Procter & Gamble Co. 6,441,775 406,154 CVS Caremark Corp. 7,444,100 246,102 Unilever NV 8,035,000 242,978 Coca-Cola Co. 3,547,600 226,763 Nestle SA ADR 3,472,100 196,712 Colgate-Palmolive Co. 1,398,300 109,794 Energy (10.0%) Exxon Mobil Corp. 17,533,064 1,499,603 Chevron Corp. 11,435,300 1,186,412 Anadarko Petroleum Corp. 7,504,300 614,077 Baker Hughes Inc. 6,169,200 438,322 Total SA ADR 6,604,300 404,844 Encana Corp. 7,166,704 233,205 Cenovus Energy Inc. 5,960,604 231,927 Marathon Oil Corp. 4,007,600 198,777 BG Group plc 8,017,154 195,225 Occidental Petroleum Corp. 1,857,500 189,409 BP plc ADR 3,271,300 158,560 Petroleo Brasileiro SA ADR 3,232,600 128,754 ConocoPhillips 1,377,363 107,255 Schlumberger Ltd. 872,200 81,481 Financials (12.3%) Wells Fargo & Co. 34,023,517 1,097,599 JPMorgan Chase & Co. 19,408,376 906,177 MetLife Inc. 13,003,905 615,865 Bank of America Corp. 34,935,200 499,224 ACE Ltd. 7,331,300 463,705 * UBS AG 22,246,834 441,599 PNC Financial Services Group Inc. 6,924,600 427,248 Barclays plc 59,098,105 306,702 US Bancorp 9,990,600 277,039 Chubb Corp. 4,232,100 256,804 BlackRock Inc. 1,070,600 218,392 Goldman Sachs Group Inc. 1,325,900 217,156 Standard Chartered plc 7,409,565 195,977 Hartford Financial Services Group Inc. 6,275,332 185,750 Mitsubishi UFJ Financial Group Inc. 29,809,900 165,594 HSBC Holdings plc ADR 2,988,600 164,642 Morgan Stanley 4,979,000 147,777 Marsh & McLennan Cos. Inc. 4,845,300 147,491 Prudential Financial Inc. 2,055,900 135,340 State Street Corp. 2,700,627 120,772 Health Care (9.3%) Pfizer Inc. 50,606,141 973,662 Merck & Co. Inc. 18,730,452 610,051 Eli Lilly & Co. 17,237,300 595,721 Johnson & Johnson 9,085,800 558,232 Medtronic Inc. 12,602,200 503,080 ^ AstraZeneca plc ADR 9,120,900 448,475 Cardinal Health Inc. 8,850,900 368,551 Teva Pharmaceutical Industries Ltd. ADR 6,260,700 313,661 Bristol-Myers Squibb Co. 11,991,100 309,490 UnitedHealth Group Inc. 6,161,100 262,340 * Celgene Corp. 3,447,800 183,078 * Gilead Sciences Inc. 4,001,100 155,963 Industrials (8.0%) General Electric Co. 28,172,600 589,371 Siemens AG 3,442,635 465,464 Deere & Co. 4,844,800 436,759 United Parcel Service Inc. Class B 5,760,900 425,154 Waste Management Inc. 9,450,800 350,247 FedEx Corp. 3,845,400 346,163 Northrop Grumman Corp. 4,923,500 328,299 General Dynamics Corp. 3,808,900 289,933 Canadian National Railway Co. 3,688,400 270,249 Honeywell International Inc. 4,308,300 249,494 Illinois Tool Works Inc. 4,168,800 225,532 Schneider Electric SA 1,354,682 224,381 Raytheon Co. 4,102,300 210,079 Lockheed Martin Corp. 1,635,500 129,466 Information Technology (9.3%) International Business Machines Corp. 7,002,100 1,133,500 Microsoft Corp. 22,872,600 607,954 Accenture plc Class A 9,281,300 477,801 QUALCOMM Inc. 7,644,800 455,477 Texas Instruments Inc. 11,641,800 414,565 * Cisco Systems Inc. 19,101,700 354,528 Automatic Data Processing Inc. 7,057,400 352,870 Hewlett-Packard Co. 7,121,500 310,711 * eBay Inc. 9,228,600 309,204 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 24,428,285 300,224 Oracle Corp. 7,512,900 247,174 Corning Inc. 9,342,900 215,447 * SAP AG ADR 1,776,000 107,270 Materials (2.9%) BASF SE 4,399,514 366,833 Rio Tinto plc 4,566,420 321,557 Air Products & Chemicals Inc. 2,834,500 260,774 Dow Chemical Co. 6,827,900 253,725 Syngenta AG ADR 2,817,500 189,674 * Kinross Gold Corp. 7,119,600 112,917 *,^ CRH plc ADR 4,885,500 112,708 Telecommunication Services (2.2%) AT&T Inc. 44,859,885 1,273,123 Utilities (2.6%) Dominion Resources Inc. 9,920,200 452,658 NextEra Energy Inc. 7,154,800 396,877 Exelon Corp. 8,251,774 344,594 PG&E Corp. 5,552,600 255,753 Total Common Stocks (Cost $27,870,758) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.4%) U.S. Government Securities (0.8%) United States Treasury Note/Bond 0.875% 4/30/11 26,720 26,749 United States Treasury Note/Bond 0.625% 12/31/12 220,970 220,970 United States Treasury Note/Bond 2.750% 2/15/19 52,000 50,960 United States Treasury Note/Bond 3.500% 5/15/20 152,750 155,208 Agency Bonds and Notes (0.6%) 1 Bank of America Corp. 3.125% 6/15/12 50,000 51,704 1 General Electric Capital Corp. 2.000% 9/28/12 48,985 50,056 1 HSBC USA Inc. 3.125% 12/16/11 50,000 51,094 1 John Deere Capital Corp. 2.875% 6/19/12 50,000 51,604 1 KeyBank NA 3.200% 6/15/12 25,000 25,886 1 Morgan Stanley 3.250% 12/1/11 25,000 25,535 1 PNC Funding Corp. 2.300% 6/22/12 13,590 13,918 Residual Funding Corp. Principal Strip 0.000% 7/15/20 20,000 13,976 1 SunTrust Bank 3.000% 11/16/11 25,000 25,466 1 Wells Fargo & Co. 3.000% 12/9/11 19,000 19,387 Conventional Mortgage-Backed Securities (2.0%) 2,3 Fannie Mae Pool 3.500% 7/1/203/1/26 393,185 394,214 2,3 Freddie Mac Gold Pool 4.000% 3/1/41 786,000 773,723 3 Ginnie Mae I Pool 7.000% 11/15/3111/15/33 7,826 9,078 3 Ginnie Mae I Pool 8.000% 6/15/17 34 39 Total U.S. Government and Agency Obligations (Cost $1,939,734) Asset-Backed/Commercial Mortgage-Backed Securities (0.5%) 3 Ally Auto Receivables Trust 1.350% 12/15/15 12,550 12,285 3 Ally Master Owner Trust 2.150% 1/15/16 48,866 48,856 3,4 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 56,275 55,908 3,4 Avis Budget Rental Car Funding AESOP LLC 3.150% 3/20/17 12,000 11,979 3 CNH Equipment Trust 5.170% 10/15/14 23,880 24,941 3 Credit Suisse First Boston Mortgage Securities Corp. 5.183% 11/15/36 6,040 6,323 3,5 Ford Credit Floorplan Master Owner Trust 2.120% 2/15/16 25,390 25,456 3,4 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 11,547 12,267 3,4 Marriott Vacation Club Owner Trust 5.362% 10/20/28 3,562 3,678 3 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 22,025 23,002 3,4 Santander Drive Auto Receivables Trust 1.010% 7/15/13 30,750 30,793 3,4 Santander Drive Auto Receivables Trust 1.370% 8/15/13 37,802 37,930 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $293,491) Corporate Bonds (22.6%) Finance (10.7%) Banking (7.3%) American Express Bank FSB 5.550% 10/17/12 50,000 53,251 American Express Bank FSB 5.500% 4/16/13 15,000 16,140 American Express Credit Corp. 5.875% 5/2/13 44,000 47,731 American Express Credit Corp. 2.750% 9/15/15 5,000 4,913 4 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 35,000 35,887 4 ANZ National International Ltd. 2.375% 12/21/12 17,425 17,678 4 ANZ National International Ltd. 6.200% 7/19/13 18,960 20,815 BAC Capital Trust VI 5.625% 3/8/35 96,180 82,114 Bank of America Corp. 5.750% 12/1/17 30,000 31,919 Bank of America NA 5.300% 3/15/17 68,000 70,831 Bank of America NA 6.000% 10/15/36 30,000 28,854 Bank of New York Mellon Corp. 5.125% 11/1/11 44,000 45,208 Bank of New York Mellon Corp. 4.950% 11/1/12 30,000 32,020 Bank of New York Mellon Corp. 4.950% 3/15/15 58,655 63,586 Bank of Nova Scotia 3.400% 1/22/15 82,000 84,703 Barclays Bank plc 2.375% 1/13/14 53,000 53,382 Barclays Bank plc 5.000% 9/22/16 15,570 16,574 3,4 Barclays Bank plc 5.926% 12/15/49 51,000 46,793 BB&T Corp. 3.200% 3/15/16 29,361 29,320 BB&T Corp. 4.900% 6/30/17 8,045 8,353 BB&T Corp. 5.250% 11/1/19 8,000 8,273 Bear Stearns Cos. LLC 6.400% 10/2/17 8,765 9,910 Bear Stearns Cos. LLC 7.250% 2/1/18 16,385 19,223 BNY Mellon NA 4.750% 12/15/14 4,750 5,145 Canadian Imperial Bank of Commerce 2.350% 12/11/15 56,000 54,455 Capital One Bank USA NA 6.500% 6/13/13 20,705 22,615 Capital One Financial Corp. 5.250% 2/21/17 3,580 3,793 Citigroup Inc. 5.300% 10/17/12 50,000 52,902 Citigroup Inc. 4.587% 12/15/15 23,975 24,915 Citigroup Inc. 5.850% 8/2/16 30,000 32,747 Citigroup Inc. 6.125% 11/21/17 64,960 71,240 Citigroup Inc. 8.500% 5/22/19 34,000 42,161 Citigroup Inc. 6.625% 6/15/32 45,000 45,995 Citigroup Inc. 6.125% 8/25/36 30,000 28,494 Citigroup Inc. 8.125% 7/15/39 8,325 10,449 4 Commonwealth Bank of Australia 3.750% 10/15/14 22,650 23,572 4 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands 3.200% 3/11/15 52,000 52,778 4 Credit Agricole SA 3.500% 4/13/15 50,000 49,689 Credit Suisse 5.000% 5/15/13 87,750 94,078 Credit Suisse 2.200% 1/14/14 41,000 41,117 Credit Suisse 5.500% 5/1/14 30,000 32,962 Credit Suisse AG 5.400% 1/14/20 40,000 40,184 Credit Suisse USA Inc. 6.500% 1/15/12 15,000 15,770 Deutsche Bank AG 5.375% 10/12/12 41,245 43,940 Deutsche Bank Financial LLC 5.375% 3/2/15 59,215 62,725 Golden West Financial Corp. 4.750% 10/1/12 10,000 10,529 Goldman Sachs Group Inc. 6.000% 5/1/14 40,000 44,208 Goldman Sachs Group Inc. 5.350% 1/15/16 70,000 75,246 Goldman Sachs Group Inc. 5.625% 1/15/17 40,000 42,225 Goldman Sachs Group Inc. 5.950% 1/18/18 44,000 47,402 Goldman Sachs Group Inc. 6.450% 5/1/36 50,000 49,432 Goldman Sachs Group Inc. 6.750% 10/1/37 43,995 45,083 Goldman Sachs Group Inc. 6.250% 2/1/41 35,320 36,082 4 HBOS plc 6.000% 11/1/33 80,500 59,750 4 HSBC Bank plc 2.000% 1/19/14 38,000 37,911 4 HSBC Bank plc 3.500% 6/28/15 17,937 18,251 4 HSBC Bank plc 4.750% 1/19/21 62,040 61,756 HSBC Bank USA NA 4.625% 4/1/14 19,710 20,975 HSBC Holdings plc 6.500% 5/2/36 25,000 25,715 4 ING Bank NV 2.650% 1/14/13 40,000 40,357 4 ING Bank NV 2.000% 10/18/13 40,000 39,357 JPMorgan Chase & Co. 4.650% 6/1/14 30,000 32,098 JPMorgan Chase & Co. 5.125% 9/15/14 50,000 53,860 JPMorgan Chase & Co. 3.700% 1/20/15 46,000 47,436 JPMorgan Chase & Co. 5.250% 5/1/15 40,000 42,969 JPMorgan Chase & Co. 6.000% 1/15/18 57,000 63,266 JPMorgan Chase & Co. 6.300% 4/23/19 10,340 11,623 JPMorgan Chase & Co. 4.950% 3/25/20 55,000 56,317 3 JPMorgan Chase & Co. 7.900% 12/29/49 31,521 34,043 Mellon Funding Corp. 5.000% 12/1/14 30,000 32,635 Merrill Lynch & Co. Inc. 6.050% 5/16/16 70,000 74,264 Merrill Lynch & Co. Inc. 6.400% 8/28/17 23,000 25,342 Merrill Lynch & Co. Inc. 6.875% 4/25/18 40,000 44,933 Merrill Lynch & Co. Inc. 6.220% 9/15/26 25,000 25,119 Morgan Stanley 6.750% 10/15/13 25,775 28,625 Morgan Stanley 7.070% 2/10/14 17,500 18,791 Morgan Stanley 4.750% 4/1/14 70,000 72,995 Morgan Stanley 6.000% 5/13/14 20,000 21,869 Morgan Stanley 6.000% 4/28/15 44,000 48,083 Morgan Stanley 5.450% 1/9/17 70,000 73,552 Morgan Stanley 5.750% 1/25/21 40,825 41,802 Morgan Stanley 6.250% 8/9/26 20,000 21,009 National City Bank of Pennsylvania 7.250% 10/21/11 20,000 20,754 National City Corp. 6.875% 5/15/19 13,950 16,103 4 Nordea Bank AB 2.125% 1/14/14 39,500 39,327 4 Nordea Bank AB 3.700% 11/13/14 22,880 23,732 Northern Trust Co. 4.600% 2/1/13 5,925 6,306 Northern Trust Corp. 5.300% 8/29/11 1,320 1,350 Northern Trust Corp. 5.200% 11/9/12 34,940 37,451 Northern Trust Corp. 3.450% 11/4/20 9,000 8,583 4 Oversea-Chinese Banking Corp. Ltd. 7.750% 9/6/11 14,805 15,294 Paribas 6.950% 7/22/13 40,000 44,040 PNC Bank NA 4.875% 9/21/17 50,000 52,486 3 PNC Financial Services Group Inc. 8.250% 5/31/49 44,000 47,080 Royal Bank of Scotland Group plc 5.000% 10/1/14 3,345 3,309 Royal Bank of Scotland Group plc 4.700% 7/3/18 10,000 8,539 4 Standard Chartered plc 3.850% 4/27/15 14,990 15,363 State Street Corp. 5.375% 4/30/17 76,315 83,016 4 Svenska Handelsbanken AB 4.875% 6/10/14 56,000 59,669 UBS AG 3.875% 1/15/15 50,000 51,393 UBS AG 5.875% 7/15/16 50,000 53,899 US Bancorp 2.875% 11/20/14 32,000 32,692 US Bank NA 6.300% 2/4/14 30,000 33,444 Wachovia Bank NA 6.600% 1/15/38 60,000 67,538 Wachovia Corp. 5.500% 5/1/13 35,000 37,850 Wachovia Corp. 5.250% 8/1/14 2,900 3,126 Wells Fargo & Co. 5.125% 9/1/12 10,000 10,543 Wells Fargo & Co. 5.250% 10/23/12 50,000 53,202 Wells Fargo & Co. 4.625% 4/15/14 15,000 15,873 Wells Fargo & Co. 3.750% 10/1/14 28,000 29,255 Wells Fargo & Co. 3.625% 4/15/15 2,200 2,278 Wells Fargo & Co. 3.676% 6/15/16 19,000 19,313 Wells Fargo & Co. 5.125% 9/15/16 25,000 26,775 Wells Fargo & Co. 5.625% 12/11/17 31,150 34,439 Wells Fargo Financial Inc. 5.500% 8/1/12 20,000 21,229 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 11,590 12,300 Charles Schwab Corp. 4.950% 6/1/14 14,750 16,136 Finance Companies (0.6%) General Electric Capital Corp. 5.450% 1/15/13 31,585 33,929 General Electric Capital Corp. 5.400% 2/15/17 20,000 21,780 General Electric Capital Corp. 5.625% 9/15/17 20,000 21,883 General Electric Capital Corp. 4.625% 1/7/21 117,000 116,145 General Electric Capital Corp. 5.300% 2/11/21 11,350 11,598 General Electric Capital Corp. 6.750% 3/15/32 30,000 33,508 General Electric Capital Corp. 6.150% 8/7/37 37,800 38,994 HSBC Finance Corp. 6.375% 10/15/11 75,000 77,595 3,4 US Trade Funding Corp. 4.260% 11/15/14 9,596 10,095 Insurance (2.1%) ACE Capital Trust II 9.700% 4/1/30 20,000 25,015 ACE INA Holdings Inc. 2.600% 11/23/15 11,000 10,815 ACE INA Holdings Inc. 5.800% 3/15/18 40,360 44,598 Aetna Inc. 6.500% 9/15/18 11,460 13,212 4 AIG SunAmerica Global Financing VI 6.300% 5/10/11 60,000 60,675 Allstate Corp. 5.000% 8/15/14 10,000 10,955 3 Allstate Corp. 6.125% 5/15/37 30,000 30,705 3 Allstate Corp. 6.500% 5/15/57 20,000 20,503 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 50,000 54,177 Chubb Corp. 6.000% 5/11/37 50,000 53,429 Cincinnati Financial Corp. 6.920% 5/15/28 20,000 21,284 4 Farmers Exchange Capital 7.050% 7/15/28 25,000 24,870 Genworth Global Funding Trusts 5.125% 3/15/11 47,825 47,894 Genworth Global Funding Trusts 5.750% 5/15/13 25,000 26,696 Hartford Financial Services Group Inc. 4.625% 7/15/13 9,000 9,435 Hartford Financial Services Group Inc. 4.750% 3/1/14 15,000 15,675 Hartford Financial Services Group Inc. 6.000% 1/15/19 44,000 46,924 4 Jackson National Life Insurance Co. 8.150% 3/15/27 39,480 43,805 ^,4 Liberty Mutual Insurance Co. 7.875% 10/15/26 31,210 32,708 4 MassMutual Global Funding II 2.875% 4/21/14 11,390 11,730 Mercury General Corp. 7.250% 8/15/11 20,000 20,462 4 Metropolitan Life Global Funding I 5.125% 11/9/11 30,000 30,907 4 Metropolitan Life Global Funding I 5.125% 6/10/14 20,000 21,793 4 Metropolitan Life Insurance Co. 7.700% 11/1/15 51,000 60,125 4 New York Life Global Funding 5.250% 10/16/12 20,720 22,163 4 New York Life Insurance Co. 5.875% 5/15/33 55,395 58,021 Principal Life Income Funding Trusts 5.125% 3/1/11 42,935 42,953 Prudential Financial Inc. 5.800% 6/15/12 8,520 9,005 Prudential Financial Inc. 5.150% 1/15/13 14,115 15,004 Prudential Financial Inc. 4.750% 4/1/14 28,700 30,466 Prudential Financial Inc. 5.100% 9/20/14 10,000 10,819 Prudential Financial Inc. 4.500% 11/15/20 34,365 33,917 4 TIAA Global Markets Inc. 5.125% 10/10/12 46,100 49,056 Torchmark Corp. 7.875% 5/15/23 45,000 49,838 Travelers Cos. Inc. 5.800% 5/15/18 32,500 35,981 UnitedHealth Group Inc. 6.000% 6/15/17 9,500 10,660 UnitedHealth Group Inc. 6.000% 2/15/18 26,300 29,637 UnitedHealth Group Inc. 3.875% 10/15/20 27,960 26,823 WellPoint Inc. 4.350% 8/15/20 10,000 9,986 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 52,025 55,864 Real Estate Investment Trusts (0.5%) Duke Realty LP 5.950% 2/15/17 3,075 3,293 Duke Realty LP 6.500% 1/15/18 11,850 13,083 HCP Inc. 3.750% 2/1/16 7,950 8,016 Realty Income Corp. 6.750% 8/15/19 21,075 24,236 Simon Property Group LP 5.100% 6/15/15 50,000 54,622 Simon Property Group LP 6.100% 5/1/16 49,050 55,308 Simon Property Group LP 6.125% 5/30/18 10,000 11,218 4 WCI Finance LLC / WEA Finance LLC 5.700% 10/1/16 64,150 70,040 4 WEA Finance LLC 7.125% 4/15/18 34,000 39,453 Industrial (9.4%) Basic Industry (0.3%) Agrium Inc. 6.125% 1/15/41 8,560 8,899 ArcelorMittal 6.750% 3/1/41 22,515 22,330 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 15,000 16,119 BHP Billiton Finance USA Ltd. 7.250% 3/1/16 15,000 17,933 EI du Pont de Nemours & Co. 4.750% 11/15/12 17,560 18,689 3 Pacific Beacon LLC 5.379% 7/15/26 9,000 9,167 PPG Industries Inc. 6.875% 2/15/12 9,355 9,855 Rio Tinto Alcan Inc. 7.250% 3/15/31 21,273 24,894 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 37,000 42,803 3 Rohm and Haas Holdings Ltd. 9.800% 4/15/20 7,125 8,305 Capital Goods (0.9%) 3M Co. 6.375% 2/15/28 30,000 34,283 Boeing Co. 8.625% 11/15/31 9,460 12,717 Caterpillar Financial Services Corp. 2.000% 4/5/13 21,175 21,498 Caterpillar Financial Services Corp. 6.200% 9/30/13 9,000 10,062 Caterpillar Inc. 7.300% 5/1/31 10,000 12,831 Deere & Co. 7.125% 3/3/31 17,500 22,024 General Dynamics Corp. 4.250% 5/15/13 40,000 42,633 General Electric Co. 5.250% 12/6/17 41,685 45,733 John Deere Capital Corp. 5.350% 1/17/12 40,000 41,704 John Deere Capital Corp. 5.100% 1/15/13 40,000 43,019 Raytheon Co. 1.625% 10/15/15 35,210 33,656 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 89,650 101,403 United Technologies Corp. 7.500% 9/15/29 19,230 24,569 United Technologies Corp. 6.050% 6/1/36 20,325 22,474 United Technologies Corp. 6.125% 7/15/38 45,000 50,498 Communication (1.6%) AT&T Inc. 5.100% 9/15/14 40,160 44,218 AT&T Inc. 5.600% 5/15/18 44,000 48,615 AT&T Inc. 6.450% 6/15/34 73,115 76,679 AT&T Inc. 6.800% 5/15/36 11,305 12,384 AT&T Inc. 6.500% 9/1/37 9,675 10,239 BellSouth Corp. 6.000% 10/15/11 25,000 25,843 BellSouth Corp. 5.200% 9/15/14 20,000 22,017 BellSouth Corp. 6.550% 6/15/34 32,225 34,029 BellSouth Corp. 6.000% 11/15/34 11,995 11,925 BellSouth Telecommunications Inc. 7.000% 12/1/95 27,600 28,590 CBS Corp. 4.300% 2/15/21 12,930 12,185 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 28,000 30,926 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 21,000 27,186 Comcast Corp. 5.700% 5/15/18 20,000 21,881 DIRECTV Holdings LLC 5.200% 3/15/20 20,000 20,487 Discovery Communications LLC 5.625% 8/15/19 10,635 11,551 Discovery Communications LLC 5.050% 6/1/20 8,365 8,752 France Telecom SA 4.375% 7/8/14 16,800 18,077 Grupo Televisa SA 6.625% 1/15/40 25,090 26,305 4 NBCUniversal Media LLC 4.375% 4/1/21 19,000 18,415 ^ News America Inc. 5.650% 8/15/20 14,505 15,914 4 News America Inc. 6.150% 2/15/41 33,265 33,465 Telefonica Emisiones SAU 3.992% 2/16/16 34,790 34,848 Time Warner Cable Inc. 5.850% 5/1/17 34,980 38,548 Time Warner Cable Inc. 6.750% 6/15/39 29,985 31,524 Verizon Communications Inc. 4.350% 2/15/13 15,530 16,481 Verizon Communications Inc. 5.500% 4/1/17 25,000 27,619 Verizon Communications Inc. 5.850% 9/15/35 49,525 49,743 Verizon Communications Inc. 6.900% 4/15/38 9,710 11,007 Verizon Global Funding Corp. 6.875% 6/15/12 10,000 10,756 Verizon Global Funding Corp. 4.375% 6/1/13 10,000 10,693 Verizon Global Funding Corp. 7.750% 12/1/30 56,410 68,811 Verizon Maryland Inc. 7.150% 5/1/23 10,000 10,754 Vodafone Group plc 5.000% 12/16/13 10,000 10,878 Vodafone Group plc 5.375% 1/30/15 40,000 43,916 Consumer Cyclical (1.4%) 4 American Honda Finance Corp. 4.625% 4/2/13 50,000 53,201 CVS Caremark Corp. 4.875% 9/15/14 35,000 38,008 CVS Caremark Corp. 5.750% 6/1/17 16,285 18,066 Daimler Finance North America LLC 6.500% 11/15/13 49,855 56,020 Daimler Finance North America LLC 8.500% 1/18/31 33,000 43,684 Home Depot Inc. 3.950% 9/15/20 16,000 15,734 Johnson Controls Inc. 7.125% 7/15/17 36,300 41,920 Lowe's Cos. Inc. 6.875% 2/15/28 5,790 6,906 Lowe's Cos. Inc. 6.500% 3/15/29 39,900 44,642 Lowe's Cos. Inc. 5.500% 10/15/35 20,000 20,253 Lowe's Cos. Inc. 6.650% 9/15/37 25,905 29,934 Staples Inc. 9.750% 1/15/14 25,220 30,453 Target Corp. 5.875% 3/1/12 40,000 42,149 Target Corp. 5.125% 1/15/13 24,025 25,865 Target Corp. 5.875% 7/15/16 20,000 23,015 Time Warner Cos. Inc. 7.570% 2/1/24 20,000 23,969 Time Warner Cos. Inc. 6.950% 1/15/28 20,000 22,209 Time Warner Inc. 4.875% 3/15/20 14,000 14,383 Toyota Motor Credit Corp. 2.800% 1/11/16 42,517 42,797 Viacom Inc. 6.125% 10/5/17 7,500 8,486 Wal-Mart Stores Inc. 3.250% 10/25/20 25,754 24,106 Walt Disney Co. 6.375% 3/1/12 20,000 21,146 Walt Disney Co. 4.700% 12/1/12 33,500 35,723 Walt Disney Co. 5.625% 9/15/16 30,000 34,239 Western Union Co. 5.930% 10/1/16 60,000 67,016 Consumer Noncyclical (3.0%) Abbott Laboratories 4.350% 3/15/14 30,500 32,726 Altria Group Inc. 4.125% 9/11/15 10,000 10,413 Amgen Inc. 4.500% 3/15/20 6,625 6,804 Anheuser-Busch Cos. Inc. 5.000% 3/1/19 15,000 15,893 Anheuser-Busch Cos. Inc. 6.500% 1/1/28 19,550 21,595 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 9,830 10,656 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 36,000 35,932 AstraZeneca plc 6.450% 9/15/37 48,385 55,716 Baxter International Inc. 5.900% 9/1/16 12,498 14,447 4 Cargill Inc. 5.200% 1/22/13 36,000 38,637 4 Cargill Inc. 4.375% 6/1/13 20,400 21,676 4 Cargill Inc. 6.000% 11/27/17 25,000 28,165 4 Cargill Inc. 6.875% 5/1/28 19,355 22,318 4 Cargill Inc. 6.125% 4/19/34 28,980 30,798 Coca-Cola Co. 5.350% 11/15/17 85,000 96,394 Coca-Cola Enterprises Inc. 3.500% 9/15/20 5,000 4,747 Coca-Cola Enterprises Inc. 4.500% 9/1/21 8,430 8,523 Coca-Cola HBC Finance BV 5.125% 9/17/13 43,000 46,129 Coca-Cola HBC Finance BV 5.500% 9/17/15 17,440 19,003 Coca-Cola Refreshments USA Inc. 7.000% 10/1/26 10,075 12,401 Colgate-Palmolive Co. 7.600% 5/19/25 13,920 17,622 Diageo Capital plc 5.200% 1/30/13 50,590 54,448 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 10,125 10,072 Eli Lilly & Co. 6.000% 3/15/12 45,000 47,568 Express Scripts Inc. 6.250% 6/15/14 14,670 16,386 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 35,000 37,814 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 35,000 37,737 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 45,000 45,433 Hershey Co. 4.850% 8/15/15 9,620 10,454 Johnson & Johnson 5.150% 7/15/18 14,800 16,662 Kellogg Co. 4.000% 12/15/20 57,000 55,786 Kimberly-Clark Corp. 4.875% 8/15/15 30,000 32,960 Kraft Foods Inc. 5.375% 2/10/20 24,000 25,498 McKesson Corp. 3.250% 3/1/16 6,650 6,694 Medtronic Inc. 4.750% 9/15/15 20,000 21,929 Merck & Co. Inc. 5.125% 11/15/11 69,000 71,280 Merck & Co. Inc. 5.300% 12/1/13 39,000 43,120 Merck & Co. Inc. 6.550% 9/15/37 10,000 11,840 PepsiCo Inc. 5.150% 5/15/12 50,000 52,649 PepsiCo Inc. 3.100% 1/15/15 48,000 49,888 PepsiCo Inc. 7.000% 3/1/29 10,000 12,279 Pfizer Inc. 5.350% 3/15/15 33,000 36,914 Philip Morris International Inc. 4.500% 3/26/20 8,250 8,502 3 Procter & Gamble - Esop 9.360% 1/1/21 49,226 62,409 4 Roche Holdings Inc. 6.000% 3/1/19 14,250 16,269 4 SABMiller plc 6.500% 7/1/16 50,000 57,508 St. Jude Medical Inc. 2.500% 1/15/16 24,840 24,484 4 Tesco plc 5.500% 11/15/17 50,000 56,228 Thermo Fisher Scientific Inc. 2.050% 2/21/14 7,391 7,473 Thermo Fisher Scientific Inc. 3.250% 11/20/14 9,385 9,661 Thermo Fisher Scientific Inc. 3.200% 5/1/15 10,355 10,600 Thermo Fisher Scientific Inc. 3.200% 3/1/16 11,405 11,565 Unilever Capital Corp. 4.250% 2/10/21 147,485 149,417 Zeneca Wilmington Inc. 7.000% 11/15/23 29,000 35,579 Energy (0.7%) 4.100% 2/1/21 39,240 38,816 Apache Finance Canada Corp. 7.750% 12/15/29 19,910 24,838 BP Capital Markets plc 3.125% 10/1/15 16,000 16,199 BP Capital Markets plc 4.750% 3/10/19 27,215 28,474 BP Capital Markets plc 4.500% 10/1/20 16,000 16,101 ConocoPhillips 5.200% 5/15/18 80,000 88,247 EOG Resources Inc. 5.625% 6/1/19 16,100 17,668 4 Motiva Enterprises LLC 5.750% 1/15/20 5,065 5,616 Shell International Finance BV 3.250% 9/22/15 44,000 45,500 Shell International Finance BV 4.375% 3/25/20 38,000 39,313 Statoil ASA 2.900% 10/15/14 19,885 20,602 Suncor Energy Inc. 5.950% 12/1/34 20,700 21,010 Other Industrial (0.2%) 4 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 50,000 54,361 Snap-On Inc. 6.250% 8/15/11 34,990 35,832 Technology (0.8%) Cisco Systems Inc. 4.450% 1/15/20 40,000 41,126 Dell Inc. 5.875% 6/15/19 34,840 38,684 Hewlett-Packard Co. 5.500% 3/1/18 29,135 32,402 Hewlett-Packard Co. 3.750% 12/1/20 82,000 78,765 IBM International Group Capital LLC 5.050% 10/22/12 50,000 53,406 International Business Machines Corp. 2.000% 1/5/16 50,000 48,673 International Business Machines Corp. 8.375% 11/1/19 25,000 33,159 International Business Machines Corp. 5.875% 11/29/32 25,000 27,680 Intuit Inc. 5.400% 3/15/12 19,610 20,462 Microsoft Corp. 4.500% 10/1/40 30,765 27,633 Oracle Corp. 4.950% 4/15/13 25,020 27,003 Oracle Corp. 6.125% 7/8/39 18,000 19,534 Transportation (0.5%) 3 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 30,352 31,718 4 ERAC USA Finance LLC 2.250% 1/10/14 15,090 15,064 4 ERAC USA Finance LLC 5.900% 11/15/15 19,500 21,588 4 ERAC USA Finance LLC 7.000% 10/15/37 26,175 28,516 3 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 31,346 35,372 Southwest Airlines Co. 5.750% 12/15/16 32,500 35,118 3 Southwest Airlines Co. 1993-A Pass Through Trust 7.540% 6/29/15 27,195 30,165 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 20,889 23,134 United Parcel Service Inc. 4.500% 1/15/13 66,475 70,926 United Parcel Service Inc. 4.875% 11/15/40 14,815 13,970 Utilities (2.5%) Electric (2.0%) Alabama Power Co. 4.850% 12/15/12 42,330 45,261 Alabama Power Co. 5.550% 2/1/17 17,650 19,500 Alabama Power Co. 5.700% 2/15/33 15,000 15,504 Ameren Illinois Co. 6.125% 12/15/28 54,000 52,287 Carolina Power & Light Co. 6.300% 4/1/38 14,705 16,792 Commonwealth Edison Co. 5.950% 8/15/16 23,120 26,182 Connecticut Light & Power Co. 5.650% 5/1/18 13,655 15,286 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 20,930 23,617 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 25,505 28,440 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 11,278 13,677 Dominion Resources Inc. 5.200% 8/15/19 19,250 20,518 Duke Energy Carolinas LLC 5.250% 1/15/18 9,000 9,906 Duke Energy Carolinas LLC 5.100% 4/15/18 18,235 19,982 4 EDP Finance BV 5.375% 11/2/12 40,745 42,062 4 Enel Finance International SA 6.800% 9/15/37 38,515 38,865 Florida Power & Light Co. 5.550% 11/1/17 9,835 11,239 Florida Power & Light Co. 5.650% 2/1/35 50,000 52,592 Florida Power & Light Co. 4.950% 6/1/35 10,000 9,570 Florida Power & Light Co. 5.650% 2/1/37 5,000 5,262 Florida Power & Light Co. 5.950% 2/1/38 39,215 42,990 Florida Power Corp. 6.350% 9/15/37 8,000 8,997 Florida Power Corp. 6.400% 6/15/38 27,055 30,573 Georgia Power Co. 5.400% 6/1/18 38,660 42,767 Midamerican Energy Holdings Co. 6.125% 4/1/36 25,000 26,422 National Rural Utilities Cooperative Finance Corp. 3.875% 9/16/15 24,125 25,376 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 60,000 66,088 Northern States Power Co. 6.250% 6/1/36 50,000 56,900 NSTAR 4.500% 11/15/19 3,535 3,624 PacifiCorp 5.900% 8/15/34 12,500 13,315 PacifiCorp 6.250% 10/15/37 36,635 40,970 Peco Energy Co. 5.350% 3/1/18 20,545 22,787 Potomac Electric Power Co. 6.500% 11/15/37 25,000 29,036 PPL Energy Supply LLC 6.200% 5/15/16 13,573 14,984 Public Service Electric & Gas Co. 5.300% 5/1/18 25,100 27,799 San Diego Gas & Electric Co. 6.000% 6/1/26 3,600 4,099 South Carolina Electric & Gas Co. 5.800% 1/15/33 9,000 9,334 South Carolina Electric & Gas Co. 6.050% 1/15/38 34,000 36,577 Southern California Edison Co. 6.000% 1/15/34 7,695 8,473 Southern California Edison Co. 5.550% 1/15/37 50,475 52,267 Southern California Edison Co. 5.950% 2/1/38 50,000 54,131 Southern Co. 5.300% 1/15/12 13,300 13,824 Wisconsin Electric Power Co. 4.500% 5/15/13 21,565 22,962 Wisconsin Electric Power Co. 5.700% 12/1/36 17,280 18,054 Wisconsin Public Service Corp. 6.080% 12/1/28 45,000 46,099 Natural Gas (0.4%) AGL Capital Corp. 6.375% 7/15/16 25,815 29,353 British Transco Finance Inc. 6.625% 6/1/18 50,000 56,049 4 DCP Midstream LLC 6.450% 11/3/36 30,325 30,681 KeySpan Corp. 4.650% 4/1/13 9,000 9,441 National Grid plc 6.300% 8/1/16 30,000 34,276 TransCanada PipeLines Ltd. 3.800% 10/1/20 47,125 45,022 Wisconsin Gas LLC 6.600% 9/15/13 13,100 14,337 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 37,590 41,771 Total Corporate Bonds (Cost $12,141,276) Sovereign Bonds (U.S. Dollar-Denominated) (1.3%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 41,140 42,677 4 Austria Government International Bond 2.000% 11/15/12 19,825 20,345 4 CDP Financial Inc. 4.400% 11/25/19 40,000 40,263 4 EDF SA 4.600% 1/27/20 50,000 51,254 Inter-American Development Bank 4.375% 9/20/12 40,000 42,285 International Bank for Reconstruction & Development 4.750% 2/15/35 40,000 40,274 Japan Finance Organization for Municipalities 4.625% 4/21/15 50,000 54,839 Kreditanstalt fuer Wiederaufbau 7.000% 3/1/13 10,000 11,096 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 70,000 67,005 Oesterreichische Kontrollbank AG 4.500% 3/9/15 50,000 54,090 ^ Province of British Columbia Canada 4.300% 5/30/13 40,000 42,773 Province of Ontario Canada 1.375% 1/27/14 17,000 16,920 Province of Ontario Canada 4.500% 2/3/15 35,000 37,944 Province of Ontario Canada 4.000% 10/7/19 56,415 57,367 Province of Ontario Canada 4.400% 4/14/20 50,000 51,831 Province of Quebec Canada 4.875% 5/5/14 25,000 27,506 Province of Quebec Canada 5.125% 11/14/16 50,000 55,788 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 14,985 16,053 South Africa Government International Bond 6.500% 6/2/14 21,900 24,392 Total Sovereign Bonds (Cost $719,103) Taxable Municipal Bonds (1.6%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 11,505 12,835 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 40,000 40,470 Board of Trustees of The Leland Stanford Junior University 6.875% 2/1/24 34,745 41,629 Board of Trustees of The Leland Stanford Junior University 7.650% 6/15/26 29,000 35,325 California GO 5.700% 11/1/21 11,840 11,943 California GO 7.600% 11/1/40 20,000 21,728 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 8,545 8,510 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 21,280 20,830 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 8,970 8,622 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 29,925 31,460 Illinois GO 5.365% 3/1/17 805 808 Illinois GO 5.665% 3/1/18 14,935 14,974 Illinois GO 5.877% 3/1/19 11,945 11,980 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 29,200 28,343 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 50,000 47,341 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 13,645 13,542 Los Angeles CA Unified School District GO 5.750% 7/1/34 55,325 51,914 Louisville & Jefferson County KY Metropolitan Sewer District Revenue 6.250% 5/15/43 19,000 19,507 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 21,685 22,153 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 50,675 55,091 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 22,105 22,623 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 9,800 11,182 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 35,285 39,558 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 4,000 4,326 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 15,950 16,023 North Texas Tollway Authority System Revenue 6.718% 1/1/49 61,100 61,076 3,4 Ohana Military Communities LLC 5.558% 10/1/36 9,600 8,388 3,4 Ohana Military Communities LLC 5.780% 10/1/36 16,360 15,011 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 25,930 26,033 Oregon GO 5.902% 8/1/38 19,510 19,253 6 Oregon School Boards Association GO 5.528% 6/30/28 50,000 48,316 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 12,735 13,258 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 10,455 10,690 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 11,890 12,377 South Carolina Public Service Authority Revenue 6.454% 1/1/50 11,700 12,645 University of California Regents Medical Center Revenue 6.548% 5/15/48 14,820 14,701 University of California Regents Medical Center Revenue 6.583% 5/15/49 23,785 23,091 University of California Revenue 5.770% 5/15/43 24,325 23,462 Total Taxable Municipal Bonds (Cost $878,613) Market Value Coupon Shares ($000) Temporary Cash Investments (5.4%) Money Market Fund (0.4%) 7,8 Vanguard Market Liquidity Fund 0.213% 195,267,020 195,267 Face Amount ($000) Repurchase Agreements (5.0%) Banc of America Securities, LLC Dated 2/28/11, Repurchase Value $30,700,000, collateralized by Federal National Mortgage Assn. 6.000%, 2/1/41) 0.200% 3/1/11 30,700 30,700 BNP Paribas Securities Corp. (Dated 2/28/11, Repurchase Value $810,005,000, collateralized by Federal Home Loan Mortgage Corp. 4.500%- 5.500%, 1/1/34-10/1/40 and Federal National Mortgage Assn. 4.000%-5.000%, 4/1/29-2/1/41) 0.200% 3/1/11 810,000 810,000 Deutsche Bank Securities, Inc. (Dated 2/28/11, Repurchase Value $2,015,811,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%- 7.000%, 4/1/19-2/1/41) 0.200% 3/1/11 2,015,800 2,015,800 Total Temporary Cash Investments (Cost $3,051,767) Total Investments (101.7%) (Cost $46,894,742) Other Assets and Liabilities-Net (-1.7%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $190,598,000. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $2,254,802,000, representing 4.0% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Includes $195,267,000 of collateral received for securities on loan. 9 Cash of $5,466,000, has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. Wellington Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At February 28, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note June 2011 (3,416) (406,664) (573) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Wellington Fund D. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments . At February 28, 2011, the fund had the following open credit default swap contracts: Credit Default Swaps Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moodys Rating CDX IG Corp. 2 12/20/2015 GSI 240,290 (1,481) 1.000 445 CDX IG Corp. 2 12/20/2015 BOANA 239,710 (1,528) 1.000 394 1 GSIGoldman Sachs International. Wellington Fund BOANABank of America NA. 2 CDX North American Investment Grade Index At February 28, 2011 counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of February 28, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 35,655,444 2,337,651  U.S. Government and Agency Obligations  1,959,567  Asset-Backed/Commercial Mortgage-Backed Security  293,418  Corporate Bonds  12,838,761  Sovereign Bonds  754,702  Taxable Municipal Bonds  881,018  Temporary Cash Investments 195,267 2,856,500  Futures ContractsLiabilities 1 (374)   Swap ContractsAssets  839  Total 35,850,337 21,922,456  1 Represents variation margin on the last day of the reporting period. F. At February 28, 2011, the cost of investment securities for tax purposes was $46,901,457,000. Net unrealized appreciation of investment securities for tax purposes was $10,870,871,000, consisting of unrealized gains of $11,450,184,000 on securities that had risen in value since their purchase and $579,313,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDWELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 VANGUARDWELLINGTON FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date:April 15, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
